Citation Nr: 0620384	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1979 to 
May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that, although the veteran initiated a claim 
to reopen for service connection for a left knee fracture and 
expressed disagreement with the RO's denial of that claim in 
his Notice of Disagreement, he excluded this claim from the 
issues listed in his substantive appeal.  If the Statement of 
the Case or any prior Supplemental Statements of the Case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (2005).  In the present case, 
the veteran checked the box on his VA Form 9 indicating that 
he had read the Statement of the Case and that he was only 
appealing the specified issues.  He then only listed the 
issue of service connection for schizophrenia.  The Board, 
therefore, finds that the veteran has not perfected his 
appeal as to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a left knee fracture.  The Board acknowledges that the 
veteran submitted with the Form 9 two treatment records 
related to his left knee claim, but finds these records to be 
inadequate to perfect the veteran's appeal as they cannot be 
construed as correspondence containing the necessary 
information to constitute a substantive appeal such as is set 
forth on the VA Form 9.  See 38 C.F.R. § 20.202 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that during the pendency of this appeal, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, Slip Op. No. 04-181 (U.S. Vet. 
App. March 31, 2006), which established additional 
requirements for VA with respect to the content of the notice 
for reopening claims.  The Court held that, in the context of 
a claim to reopen a previously and finally disallowed claim, 
VA must notify the claimant of the evidence and information 
that is necessary to reopen the claim as well as the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
Id.  In order to satisfy this requirement, the Secretary is 
required to "look at the bases for the denial in the prior 
decision and . . . [provide] a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial."  Id.  

In the present case, the veteran's claim for service 
connection for schizophrenia was last denied in a February 
1999 RO decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

Thus the veteran's current claim for service connection for 
schizophrenia is one to reopen.  The veteran was provided 
VCAA notice in September 2002.  This notice, however, fails 
to provide the specific information now required by the Kent 
decision.  Thus, the Board must remand for additional notice 
to be provided to the veteran.

Furthermore, the veteran submitted additional relevant 
treatment records that were not previously of record to the 
RO subsequent to the certification of his appeal to the 
Board.  The RO has not considered this new evidence.  With 
respect to the effect of the submission of evidence to the 
Board not previously considered by the RO, the Board consults 
38 C.F.R. § 20.1304 (c) (2005).  Any pertinent evidence 
submitted by the veteran or his representative before the 
Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  The veteran has not 
submitted a waiver of AOJ consideration, and thus the Board 
must remand the veteran's claim for the RO to consider this 
evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.   Provide notice that adequately explains to 
the veteran what information and evidence he 
must submit to reopen the claim of service 
connection for schizophrenia, as described by 
the Court's holding in Kent, i.e., what 
evidence would be necessary to substantiate the 
element(s) required to establish service 
connection that was insufficient in the prior 
denial.  

2.  After ensuring that any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished, readjudicate the 
claim, considering the new evidence submitted 
subsequent to the certification of the 
veteran's appeal to the Board and any 
additional evidence submitted by the veteran in 
response to the above-instructed notice.  If 
such action does not favorably resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


